Beasley, Judge,
dissenting.
I concur fully in Division 2 of the opinion. But I cannot agree that the charge on general criminal intent was adequate as a matter of law to remedy the complete absence of a charge that the jury was *837required to find defendant had the intent to deprive the victim of the vehicle. As the majority recognizes, what the jury convicted defendant of is a specific intent crime. See Secrist v. State, 145 Ga. App. 391, 392 (243 SE2d 599) (1978).
Decided November 14, 1985.
Stanley C. House, for appellant.
Forrest W. Phillips, pro se.
Sam B. Sibley, Jr., District Attorney, Michael J. Bowers, Attorney General, for appellee.
*837As to waiver, “present law exempts the defendant in a criminal case from the strict requirements imposed on litigants in civil cases to preserve an issue on the giving of or the failure to give instructions to the jury. [Cit.]. This does not relieve him from the necessity of requesting instructions or making timely objection in the trial court on the failure to give instructions, except in those circumstances where the omission is clearly harmful and erroneous as a matter of law in that it fails to provide the jury with the proper guidelines for determining guilt or innocence.” Spear v. State, 230 Ga. 74, 75 (1) (195 SE2d 397) (1973). The omission from the charge enumerated falls within this exception. Because the instruction as given did not provide the jury with the elements they had to find present beyond a reasonable doubt, there was no waiver by defendant’s failure to make a timely objection at trial. Compare Hardin v. State, 141 Ga. App. 115, 116 (2) (232 SE2d 631) (1977), where the court stated the exception but found that the trial court “adequately informed the jury of the legal guidelines necessary to decide the issues before it.” More recently, the principle was discussed in Brown v. State, 157 Ga. App. 473, 475 (278 SE2d 31) (1981). Although the exception was held not to apply, the failure to charge at issue there did not relate to an element of the offense.
Here, it was incumbent on the judge to give the instruction even without defendant calling it to his attention. The duty of the court to instruct on the very elements of the crime, the sine qua non of guilt, is fundamental. Failure to fulfill this minimal obligation should not be excused by the defendant’s failure to insist on it. Otherwise a person stands convicted by a decider of guilt or innocence who was unaware of the essential ingredients of the offense. No charge as to the specific intent element of motor vehicle theft was given, thus causing reversible error. Sosebee v. State, 169 Ga. App. 370, 372 (6) (312 SE2d 853) (1983).
I am authorized to state that Presiding Judge McMurray joins in this dissent.